Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	Rejections withdrawn in light of the amendments.  
Claim Rejections - 35 USC § 102
2.	Rejections withdrawn in light of the amendments.  
Allowable Subject Matter
3.	Claims 1-3, 5, 8 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While, Yang teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 28-50), the method including a step for: providing a desired operation of the installation (Fig. 4B, S4350, Fig. 5B, S5370, Fig. 6B, S6410), providing a first operation of each piece of home automation equipment (paragraph 77, manual control or paragraph 56), optimizing the operation of the installation by modifying the first operation of at least one piece of home automation equipment, to obtain a second operation of said at least one piece of home automation equipment, and an operation of the installation according to the desired operation (paragraph 4-8, transferring the operation environment of the registered home network to control smart devices in the unregistered home network the same as in the registered home network; Fig. 4A-6B, paragraphs 65-159), and 
installing a virtual machine in said at least one piece of home automation equipment, the virtual machine being able to impose the second operation on said at least one piece of home automation equipment (Fig. 4A-6B, paragraphs 65-159, especially, e.g., paragraph 57, system image of smart devices is exact copy of driving software structure for controlling smart device and paragraph 72, controlled with an operating environment (e.g., system image) of the smart device; the examiner respectfully submits the smart device driving software structure operating environment image reads on virtual machine; additionally the examiner submits that claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed condition of “being able…” is made optional by the terminology used in the claim because this does not require the imposition to occur, therefore the claim fails to patentably distinguish over the teachings of the reference.), 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member (The examiner submits that after installing the system image on the smart devices, the installing of the image enables the user to send control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member.), 
another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges (The examiner submits that device and operation settings information that may include information on parameters of controlling constituent elements and parameters of performing predetermined operations and driving software structure for controlling a corresponding smart device and for performing a designated operation (For example, the device and operation settings may include information on values set by an associated user, such as a temperature value, a TV volume value, and a light brightness value) in response to a user input, upon detection of a predetermined condition, and upon generation of a predetermined event (paragraph 56-57), wherein the user input is from user equipment 400 which may include “a notebook computer, a tablet computer, a WCDMA terminal, a LTE terminal, and a smart phone” (paragraph 37, 80, 108, 120, 137, 145, 146) and the user sends control signals from user equipment 400 to smart device through gateway 320 without passing through server 200 (see Figs. 4A and 4B, paragraphs 89-92), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges.). 

And, Marsanne teaches the following: 
1. A method for controlling a home automation installation, the installation including pieces of home automation equipment and a central control member (Fig. 1, paragraphs 61-70), the method including a step for: providing a desired operation of the installation, providing a first operation of each piece of home automation equipment (paragraph 82-83, preprogrammed operations; or paragraph 99, downloading programs present which can then be edited, paragraph 71-84), optimizing the operation of the installation by modifying the first operation of at least one piece of home automation equipment, to obtain a second operation of said at least one piece of home automation equipment, and an operation of the installation according to the desired operation (Fig. 2, paragraphs 71-115), and installing a virtual machine in said at least one piece of home automation equipment, the virtual machine being able to impose the second operation on said at least one piece of home automation equipment (paragraphs 118-123), 
wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between the at least one piece of home automation equipment and another piece of home automation equipment without passing through the central control member (The examiner submits that, e.g., the rule to send value one of variable VR4 to the execution module 7 from the portal module 11 without passing through the configuration interface 19 (Fig. 1, Fig. 2, paragraphs 85-95), reads on wherein the second operation is a set of second rules, one of the second rules being to impose communication exchanges between a piece of equipment and another piece of equipment without passing through the central control member. ),  another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of home automation equipment obtained from said communication exchanges (The examiner submits that, e.g., actions based on the value of VR4 meeting criteria (Fig. 1, 2, paragraphs 96-95), reads on another of the second rules being the implementation of an action when a criterion is met, the criterion involving data from said two pieces of equipment obtained from said communication exchanges. ).

Neither Yang nor Marsanne, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
A method for controlling a home automation installation, the installation including first and second pieces of home automation equipment and a central controller comprising a gateway to an external communication network, wherein the first and second pieces of home automation equipment are selected from the group consisting of an actuator that converts energy into work and a sensor configured to measure a property, the first and second pieces of home automation equipment comprising a first and a second controller, respectively, and a first and second virtual machine, respectively, the method comprising: 
-entering a first set of rules defining a desired operation of the installation into the central controller, 
-sending a second set of rules defining a basic operation of the first piece of home automation equipment from the controller of the first piece of home automation equipment to the central controller and sending a third set of rules defining a basic operation of the second piece of home automation equipment from the controller of the second piece of home automation equipment to the central controller, 



- optimizing the operation of the installation by modifying the basic operation of the first piece of home automation equipment, to obtain an optimized operation of said first piece of home automation equipment, and optimizing the operation of the installation by modifying the basic operation of the second piece of home automation equipment, to obtain an optimized operation of said second piece of home automation equipment, 
- sending the optimized operation of the first piece of automation equipment from the central controller to the first piece of home automation equipment and sending the optimized operation of the second piece of automation equipment from the central controller to the second piece of home automation equipment, 
- installing the first virtual machine in said first piece of home automation equipment, the first virtual machine imposing the optimized operation on said first piece of home automation equipment and installing -2-Application No.: 15/899980Filing Date: February 20, 2018the second virtual machine in said second piece of home automation equipment, the second virtual machine imposing the optimized operation on said second piece of home automation equipment, 
- imposing direct communication exchanges between the first piece of home automation equipment and the second piece of home automation equipment without passing through the central gateway or other intermediary, and 
- operating the installation according to the optimized operation of the first and second optimized operations, said operating comprising implementing an action when a criterion is met without requiring access of the central controller to the external communication network, the criterion involving data from said first and second pieces of home automation equipment obtained from said communication exchanges.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754.  The examiner can normally be reached on 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean Shechtman/Primary Examiner, Art Unit 2115